841 F.2d 1127
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, and Toni V. Allen, Revenue Officerof the Internal Revenue Service, Plaintiffs-Appellees,v.David L. SHELDON, Defendant-Appellant.
No. 87-1622.
United States Court of Appeals, Sixth Circuit.
March 2, 1988.

Before ENGEL, MERRITT and KRUPANSKY, Circuit Judges.

ORDER

1
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Defendant appeals the district court's order striking his counterclaim filed in this action for enforcement of an IRS summons.  Prior to this appeal, a panel of this court affirmed the district court's order granting enforcement of the summons in question.  Upon consideration, we affirm the judgment of the district court.


3
Defendant's counterclaim is barred insofar as defendant challenges the propriety of the IRS summons because that question has previously been adjudicated.   See Anchor Motor Freight v. International Bhd. of Teamsters, 700 F.2d 1067, 1070 (6th Cir.), cert. denied, 464 U.S. 819 (1983).  In addition, defendant's remaining claims were properly stricken because an enforcement proceeding is limited to a determination regarding the propriety of the summons in question and is summary in nature.   United States v. Ernst & Whinney, 750 F.2d 516 (6th Cir.1984);  United States v. Will, 671 F.2d 963 (6th Cir.1982).


4
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.